Rule 23 order filed               2015 IL App (5th) 120448
January 8, 2015;
Motion to publish granted               NO. 5-12-0448
February 10, 2015.
                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

In re MARRIAGE OF                           )     Appeal from the
                                            )     Circuit Court of
ROBERT E. TROSKE,                           )     Madison County.
                                            )
      Petitioner-Appellant,                 )
                                            )
and                                         )     No. 08-D-1153
                                            )
KAREN M. TROSKE,                            )     Honorable
                                            )     Elizabeth R. Levy,
      Respondent-Appellee.                  )     Judge, presiding.
________________________________________________________________________

       JUSTICE CHAPMAN delivered the judgment of the court, with opinion.
       Presiding Justice Cates and Justice Moore 1 concurred in the judgment and opinion.

                                        OPINION

¶1     The husband, Robert E. Troske, appeals a supplemental dissolution order, raising

several issues. His primary contentions are that (1) the trial court abused its discretion by

awarding the wife, Karen M. Troske, essentially all of the couple's net wealth taking into

account both the property distribution and assignment of debts; (2) the court abused its

       1
           Justice Spomer was originally assigned to participate in this case. Justice Moore

was substituted on the panel subsequent to Justice Spomer's retirement and has read the

briefs and listened to the tape of oral argument.

                                               1
discretion by accepting the parties' stipulation that issues of maintenance and child

support would be determined using income figures for 2009 where the hearings on

ancillary issues took place early in 2011 and the court's order was entered in September

2012; and (3) the court abused its discretion by entering its order 18 months after the

hearings. In addition, Robert argues that the court abused its discretion in ordering him

to pay a portion of Karen's attorney fees and that the court was biased against him. Karen

filed a motion to dismiss, arguing that this court lacks jurisdiction to consider this appeal.

We ordered her motion taken with the case. We affirm the judgment and deny Karen's

motion.

¶2     The parties began dating late in 1992 or early in 1993, moved in together in

November 1993, and were married in June 1995. In 1989, Robert and his previous wife,

Mary Jo, purchased a lot with the intent of building a home. Robert and Mary Jo's

daughter, Andrea, was born in November 1991. Mary Jo passed away due to cancer in

August 1992. The home was completed in 1993. Robert, Karen, and Andrea moved into

the home in November 1993 and lived there for the duration of the parties' marriage.

Robert and Karen's daughter, Emily, was born in September 1998.

¶3     The family home is one of four pieces of real estate involved in the proceedings

before the trial court. During their marriage, the parties purchased 75 acres of land along

with another couple. They purchased this property (the Ridgeview property) intending to

build two homes on it for themselves and develop the rest. Instead, they sold the property

through a series of sales. In February 2005, the title company issued a check to Robert in

the amount of $505,077. However, only $497,577 was deposited. Robert and Karen
                                      2
used some of the proceeds from the Ridgeview sales to purchase a condominium in

Florida. In addition, Robert and his parents owned a condominium in Lake of the

Ozarks. At trial, questions were raised concerning (1) what happened to the proceeds

from the sales of the Ridgeview property; (2) whether the family home was marital

property; and (3) whether the marital estate was entitled to reimbursement for

contributions to the Lake of the Ozarks condo, which was stipulated to be Robert's

separate property.

¶4     Robert and Karen began filing separate tax returns in 2007. In November 2008,

Robert filed a petition for dissolution. Both parties filed numerous motions requesting

various forms of temporary relief. In February 2009, Karen filed a motion for injunctive

relief, asking the court to require Robert to pay delinquent property taxes for the family

home. She alleged that Robert paid the property taxes on the property since it was

purchased but failed to pay the 2007 property tax despite having the financial ability to

do so. She attached a take-notice document, dated January 2009, which indicated that the

property had been sold due to the tax deficiency and could be redeemed by paying

$8,559.14 by May 13, 2009.

¶5     In May 2009, the court entered an order restraining both parties from concealing,

transferring, or encumbering any marital property and directing Robert to "make every

effort" to file his 2007 and 2008 personal and corporate income tax returns within 30

days. The order further provided that the parties' Florida condo was to be listed for sale.

Three months later, however, the condo was still not listed. The court entered an order in

August 2009 directing Robert to (1) pay the 2008 real estate taxes on the family home
                                          3
and pay for reasonable repairs; (2) pay $2,000 per month in child support; (3) pay $750

per month in maintenance; and (4) list the Florida condo for sale. The court reserved

ruling on whether to order retroactive child support and maintenance.

¶6     Karen subsequently filed two motions for findings of indirect civil contempt,

alleging that Robert failed to pay child support, maintenance, or the expenses he was

ordered to pay for both the family home and the Florida condo. Karen also filed a

petition for injunctive relief. She alleged that (1) the parties received $497,577 from the

sales of the Ridgeview property in February 2005; and (2) Robert received $266,422 in a

settlement of a mine subsidence claim involving the family home in May 2008. She

further alleged that (1) Robert exercised exclusive control over these funds; (2) she did

not know what became of the proceeds from the Ridgeview property; (3) she believed

that Robert used the mine subsidence settlement to open two certificates of deposit; and

(4) she believed that Robert would likely waste the funds if not enjoined from doing so.

At a hearing on these motions, Robert stated that he used some of these funds to open two

certificate of deposit accounts totaling $170,000.

¶7     In December 2009, the court entered an order enjoining both parties from

accessing the certificates of deposit or disposing of any other marital assets. The court

also ordered Robert to comply with several of its previous orders within 14 days.

Specifically, the court ordered him to pay maintenance and child support, list the Florida

condo for sale, and pay past-due real estate taxes on both the Florida condo and the

family home. In January 2010, the court found Robert to be in contempt for failing to list

the condo for sale. The court further found that he was not in compliance with other
                                          4
previous orders, but did not make findings regarding the willfulness of his

noncompliance.

¶8    On February 10, 2010, the court entered an order finding that Robert was in

"substantial compliance" with his maintenance and child support obligations. At this

point, trial was set to begin February 18, 2010. However, the trial setting was continued

numerous times. Robert was represented by multiple attorneys. Both parties continued

to file motions for temporary relief, including additional motions for findings of contempt

filed by Karen, a motion for sanctions filed by Robert, and a motion to require Karen to

participate in parenting classes. A September 2010 trial setting was continued to allow

both parties to complete valuations of their respective businesses. The matter came to

trial in January 2011. The court held eight hearings during the first three months of 2011.

During the hearings, the parties stipulated to using the information on their 2009 income

that they had provided to each other in discovery. The stated reason for agreeing to this

stipulation was that both parties wanted to avoid delaying trial even further to allow them

time to complete discovery of more recent income information for 2010.

¶9     Evidence adduced at the hearings showed that in spite of the court's orders

enjoining both parties from disposing of marital assets, Robert had taken substantial sums

of money from accounts in his name that were funded with marital assets. The two

certificates of deposit which started at $170,000 now totaled $74,381. Robert testified

that he took an $85,000 loan against one of the CDs to pay various debts. He stated that

at least some were credit card debts to pay for family expenses. The bank deducted

$35,000 to pay past-due property tax on the family home and another $60,000 to repay
                                          5
the loan. Similarly, Robert opened a Charles Schwab brokerage account with $115,000

from the Ridgeview proceeds "to play the stock market." That account was valued at

$104,067 late in 2007, but only $300 remained by the time hearings were held early in

2011. Robert's individual retirement account was worth $148,437 late in 2007, but nearly

depleted by the time of trial. Robert was asked about specific debits from accounts

within his sole control. He testified that they were used for home repairs, paying bills or

taxes, or family vacations. However, he could not recall with specificity what any of the

withdrawals were for.

¶ 10   Robert testified about his use of the mine subsidence settlement funds and the

proceeds from the Ridgeview property. Approximately $156,000 was used to purchase

the condo in Florida. Additional funds from the Ridgeview proceeds were used to make

improvements and repairs to the family home, pay $17,500 towards credit card debts, and

pay $143,000 in capital gains taxes. Robert acknowledged that he transferred $69,000 to

a business account. Karen testified that none of the structural damage resulting from the

subsidence had been repaired.

¶ 11   The last hearing took place on March 18, 2011. At that time, the court took the

matter under advisement. In December 2011, the court entered an order dissolving the

parties' marriage and reserving all ancillary issues, including child support, maintenance,

and the division of property. On September 12, 2012, the court entered a 40-page

supplemental dissolution order.     The court expressly found that Robert's testimony

regarding disputed and unaccounted-for funds was "simply not credible." The court

further noted that there was no evidence to explain the discrepancy between the check
                                           6
issued for the Ridgeview proceeds ($505,077) and the amount deposited ($497,577), a

difference of $7,500.

¶ 12   The court found that the Charles Schwab account and the certificates of deposit

were marital assets and awarded them to Robert. The court awarded both parties their

respective individual retirement accounts as well as all checking and savings accounts in

their names.   Further, the court awarded Karen $75,000 as an award of additional

property.

¶ 13   The parties owned a boat and five automobiles. The court awarded these pursuant

to the parties' agreement. The court found both parties' businesses to be marital property.

Robert owned an insurance business that acted as a broker between insurance companies

and small businesses. Karen owned a construction subcontracting business that installed

fixtures, primarily in retail stores. The court awarded each business to the party that

owned it.

¶ 14   The court found that the family home was Robert's nonmarital property at the time

the parties were married, but was subsequently transmuted into marital property. The

court noted that neither party provided an appraisal of the home, but each gave varying

opinions as to the home's value. The court found that a value of $325,000 (the value

given in one of Robert's financial statements) was consistent with the parties' 2005 tax

return. The court awarded the home to Karen. Although the court ordered that each

party was to be responsible for any debt associated with the items of property awarded to

them, the court ordered Robert to make the payments necessary to bring the mortgage


                                            7
and real estate taxes current. The court stated that it was ordering him to do this because

he used the mine subsidence settlement funds for purposes other than the property.

¶ 15   The court awarded the Florida condo to Robert and assigned him the remaining

mortgage debt on the condo. As with the marital home, both parties gave opinions as to

the value of the condo, but neither provided an appraisal. The court noted that after the

property was listed, a company owned by Robert's girlfriend offered to buy the condo for

$212,000, the precise amount of debt remaining on the mortgage. The court further

found that the Lake of the Ozarks property was Robert's nonmarital property and rejected

Karen's claim that the marital estate was entitled to reimbursement for expenses

associated with the property.

¶ 16   The court found that 20% of Robert's income was just under $2,000 per month and

set permanent child support at $2,000 per month. The court determined that child support

should be retroactive to January 2009, an issue it had previously reserved ruling on. The

court found that the total amount of child support that Robert was required to pay through

August 2012 was $64,000. The court directed the parties to calculate the arrearage. The

court stated that, in the event they could not reach an agreement, the court would set a

hearing to resolve the matter.

¶ 17   The court ordered Robert to pay $36,000 as maintenance in gross, to be paid in

installments of $500 per month.        The court also determined that its temporary

maintenance award should be made retroactive to January 2009 and directed the parties

to determine any arrearage. Finally, the court ordered Robert to pay $30,000 of Karen's

attorney fees. In support of this order, the court noted that there was great disparity
                                           8
between the parties' earnings, and also emphasized the fact that Robert had been found in

contempt.

¶ 18    Robert filed his notice of appeal from the supplemental dissolution order on

October 9, 2012. The court entered an order determining the arrearages on January 24,

2013.    On March 28, 2013, Karen filed a motion to dismiss for lack of appellate

jurisdiction. She argued that the court's September 2012 order was not a final and

appealable order because the court retained jurisdiction to determine the arrearages of

maintenance and child support.       Thus, she argued, Robert's notice of appeal was

premature. We ordered Karen's motion taken with the case and directed both parties to

fully brief the question.

¶ 19    This court has jurisdiction to hear timely appeals from final judgments pursuant to

Illinois Supreme Court Rule 303. Ill. S. Ct. R. 303(a)(1) (eff. June 4, 2008); In re Guzik,

249 Ill. App. 3d 95, 97-98 (1993). A judgment is not final or immediately appealable

unless it "fixes absolutely and finally the rights of the parties" so that "the only thing

remaining is to proceed with execution of the judgment." In re Guzik, 249 Ill. App. 3d at

98 (citing Flores v. Dugan, 91 Ill. 2d 108, 113 (1982)). However, if an order leaves

matters for future determination that are "merely incidental" to the rights and obligations

that have been determined, the order is final and appealable despite the reservation to rule

on incidental matters later. In re T.M., 302 Ill. App. 3d 33, 37 (1998).

¶ 20    In the context of dissolution proceedings, ancillary issues such as child support,

maintenance, custody, and property division are part of a single claim. As such, orders

entered resolving some of these issues are not final or appealable until the court resolves
                                            9
all ancillary issues. In re Marriage of Mackin, 391 Ill. App. 3d 518, 520 (2009). Child

support "is a matter of substantial controversy." In re Marriage of Mackin, 391 Ill. App.
3d at 520. Thus, where the issue is not fully resolved, there is no final and appealable

order. In re Marriage of Mackin, 391 Ill. App. 3d at 520. As Karen correctly notes, this

rule applies to retroactive child support obligations with as much force as it applies to

future obligations. Franson v. Micelli, 172 Ill. 2d 352, 357 (1996).

¶ 21   It is important to note, however, that the Mackin and Franson cases both involved

situations in which a party filed an appeal before the trial court had fully determined the

amount or duration of child support a party was required to pay. See Franson, 172 Ill. 2d

at 356 (explaining that the trial court reserved ruling on whether the father should be

obligated to make any retroactive child support payments); In re Marriage of Mackin,

391 Ill. App. 3d at 520 (stating that although the court determined the mother's child

support obligations for a period of 180 days after the order appealed, the court reserved

jurisdiction to determine her "future obligation for child support" after that time). In

other words, the courts in those cases did not fully and finally determine the parties'

rights and obligations concerning child support in the orders appealed.

¶ 22   Here, by contrast, the order appealed did determine Robert's past and ongoing

obligations to pay child support and maintenance. The only thing it did not determine

was how much support and maintenance Robert paid prior to entry of the order, a

determination necessary in order to enforce the judgment. The court reserved jurisdiction

to settle this question if the parties were unable to do so on their own; however, the order


                                            10
appealed fixed the rights and obligations of both parties. As such, it was a final order,

and we have jurisdiction over this appeal. We therefore deny Karen's motion to dismiss.

¶ 23   Turning to the merits, Robert first argues that the court abused its discretion in

distributing the parties' property and assigning their debts. He contends that the court's

distribution resulted in an award of 104% of the couple's wealth to Karen and negative

4% to Robert. This assertion overstates the extent to which the court's distribution

favored Karen. Moreover, we find that under the facts presented, the unequal distribution

actually ordered by the court was equitable.

¶ 24   In support of his claim that Karen was awarded 104% of the marital estate, Robert

includes in his brief a table of the assets and debts awarded to each party. According to

his calculations, the debt assigned to him exceeds the value of the property awarded to

him by $30,624, while the value of the property awarded to Karen exceeds the debt

assigned to her by nearly $740,000. The table, however, does not accurately reflect the

record. Robert includes in the list of debts assigned to him the $30,000 he was ordered to

pay towards Karen's attorney fees, $167,806 in "joint taxes owed," and $171,913

remaining on the mortgage for the family home. Karen's attorney fees are not a marital

debt, and the lion's share of the tax deficiency came from the separate tax returns Robert

filed in 2007, 2008, and 2009. The court did not assign the mortgage on the family home

to Robert; however, the court did order him to make payments to bring the mortgage

current.

¶ 25   In addition, Robert includes the $74,381 remaining in the CD accounts among the

list of assets assigned to Karen even though it was actually assigned to him. The court
                                           11
directed him to use these funds to pay the past-due amounts on the mortgage and property

taxes. However, as just discussed, Robert also includes these payments as debts assigned

to him to be paid from property awarded to him.

¶ 26   Taking all of these factors into account, the division of property still favors Karen.

As both parties note, however, property distribution need not be mathematically equal;

rather, it must be in proportions that are just and equitable. In re Marriage of Zweig, 343
Ill. App. 3d 590, 599 (2003) (citing 750 ILCS 5/503(d) (West 1996)). On appeal, this

court will not set aside a trial court's distribution of property absent an abuse of the trial

court's discretion. An abuse of discretion occurs when no reasonable person could take

the view taken by the trial court. In re Marriage of Zweig, 343 Ill. App. 3d at 599.

¶ 27   In this case, the court expressly found that Robert's testimony was not credible

regarding the funds from the Ridgeview sales, his Charles Schwab accounts, the

certificates of deposit, and the mine subsidence settlement check. In support of its

credibility determination, the court highlighted Robert's testimony regarding transactions

involving his girlfriend, Shari. Robert and Shari lived in a $599,000 home with Shari's

two children.    Robert testified that Shari paid for the vacations they took together.

However, the court found no evidence to support Robert's contention that Shari was

financing their lavish lifestyle alone. In addition, Robert paid Shari substantial sums of

money−allegedly as repayments of loans she had made to his business−at a time when he

was in arrears on his child support and maintenance obligations. When Robert finally

complied with the court's orders to list the Florida condo for sale, the only two offers


                                             12
came from a company wholly owned by Shari. One of the offers was for the precise

amount of the debt remaining on the condo.

¶ 28   The court also pointed to Robert's testimony regarding payments made from the

Ridgeview proceeds and mine subsidence settlement. The court acknowledged that much

of the Ridgeview money went to paying for repairs and improvements to the family home

and paying taxes, but the court noted that Robert also testified to using the funds from the

mine subsidence settlement to make some of these same payments. The trial court is in a

better position than this court to assess the credibility of witnesses. In re T.B., 215 Ill.

App. 3d 1059, 1062 (1991). Here, there was ample evidence in the record to support the

court's finding that Robert's testimony was not credible.

¶ 29   Moreover, the court was entitled to take into account Robert's failure to comply

with multiple orders directing him to pay the past-due taxes and mortgage payments on

the family home and to refrain from transferring marital assets as well as the impact his

noncompliance had on the assets and debts to be distributed. Had Robert complied with

these orders, the past-due portion of the mortgage debt assigned to him would not have

existed and the accounts awarded to him would not have been depleted.

¶ 30   Robert argues that the court's distribution amounts to an implicit finding that he

dissipated assets, while Karen argues that the court found that Robert still had the funds

from the mine subsidence settlement and the Ridgeview sale, and the depleted accounts

or property purchased with these funds. She argues that the court awarded this property

to Robert. We note that the court did not explicitly make either of these findings. It is


                                             13
clear, however, that the court did find that Robert still had either the missing funds or the

benefit of those funds.

¶ 31   To the extent this finding can be interpreted as a finding of dissipation of marital

assets, Robert argues that it was improper because there was no evidence that the

dissipation occurred after there was an irreversible breakdown of the parties' marriage.

See In re Marriage of Dunseth, 260 Ill. App. 3d 816, 830 (1994). We disagree.

¶ 32   Robert is correct in noting that the court never explicitly determined a point in

time when the marriage had broken down. He is also correct in asserting that some of the

funds were depleted before the parties were separated. As Robert points out, the parties

received $505,077 from the Ridgeview property early in 2005, which was two years

before they began filing separate income tax returns and over three years before Robert

filed a petition for dissolution. However, the mine subsidence settlement check was

received in 2008, after the parties began filing separate tax returns and only four months

before Robert filed for dissolution. In addition, much of the depletion of the accounts

funded with proceeds from both of these sources as well as the depletion of Robert's

individual retirement account took place after 2007. Indeed, as previously discussed,

much of it occurred while these proceedings were pending before the trial court and in

violation of court orders. We find ample support in the record for the court's conclusion

that Robert still had either the unaccounted-for funds or the benefit of those funds. We

further find that the court properly took this into account in distributing the property and

assigning the debts.


                                             14
¶ 33   Robert next argues that the court abused its discretion in accepting the parties'

stipulation that the 2009 income figures would be used. He acknowledges that he did not

request that the court reject the stipulation. This fact is fatal to his claim.

¶ 34   To overrule a stipulation, a party must make a timely objection and demonstrate

that the stipulation is untrue or unreasonable. In re Marriage of Tantiwongse, 371 Ill.

App. 3d 1161, 1163 (2007). Robert advances two arguments in support of his claim that

the court's acceptance of the stipulation warrants reversal in spite of his failure to object.

First, he points to his attorney's attempts to cross-examine Karen regarding her income in

2010 and 2011. Karen testified at trial that her current salary from her business was

$28,000 per year and she did not remember her income in 2009, although we note that

she did provide the court with documentation of her 2009 income. Robert argues that his

attorney's cross-examination of Karen related to this testimony was "much like an

objection or reconsideration of the stipulation." We are not persuaded. As we stated

earlier, the parties agreed to use the 2009 figures so that the matter could proceed to trial

without further delay to allow for discovery related to the 2010 income. Robert could

cross-examine Karen about the testimony she gave related to her income early in 2011

without having to fully develop evidence related to both parties' post-2009 income.

Moreover, we do not believe that a trial court errs by failing to make a ruling it has not

been asked to make.

¶ 35   Second, Robert argues that the court abused its discretion in accepting the parties'

stipulation at all. As he points out, a "trial court has the discretion to determine the

validity and reasonableness of a stipulation." (Emphasis added.) Kew v. Kew, 198 Ill.
15
App. 3d 61, 64 (1990). Trial in this case took place during January, February, and March

of 2011. This was before the parties' 2010 taxes would be prepared and thus before both

parties could complete discovery regarding each other's 2010 income.           Under these

circumstances, the agreement to use the 2009 information was not unreasonable. If

Robert believed the 2010 income was significantly different from the 2009 income

information, he did not have to agree to the stipulation.

¶ 36   Robert's next contention is that the court abused its discretion and violated a local

court rule by delaying its ruling in this case until 18 months after the final hearing. Karen

points out that he cites no authority for the proposition that he would be entitled to relief

on this basis. She also argues that the delay can be explained by the complexity of the

case and the volume of evidence the court had to consider.

¶ 37   We do not condone the court's delay in ruling in this matter. However, we find no

merit to Robert's contention that the delay warrants reversal for new hearings. The only

authority Robert cites to support his claim is an unpublished decision of this court.

Unpublished orders are not binding authority and may not be cited as such. Ill. S. Ct. R.

23(e)(1) (eff. July 1, 2011). We further note that the case cited would not support

Robert's contention even if it could be cited as binding authority. There, this court

reversed the trial court's decision and remanded for further proceedings on other grounds.

We directed that the case be assigned to a different judge on remand in part because the

trial judge took 17 months to rule. However, we explicitly stated that we were addressing

these issues because the cause had to be remanded on other grounds. See In re Marriage


                                             16
of Edwards, 2012 IL App (5th) 100132-U, ¶ 66. We find that the court's delay in ruling

does not require reversal.

¶ 38   Robert next contends that the trial court abused its discretion by awarding Karen

maintenance in gross. We disagree. The propriety of awarding maintenance as well as

the amount and duration of a maintenance award are matters left to the discretion of the

trial court.   We will not reverse the court's determination absent an abuse of that

discretion. In re Marriage of Schneider, 214 Ill. 2d 152, 173 (2005). Robert argues that

the award of maintenance in this case (1) was unreasonable in light of the unequal

property distribution and (2) was based on out-of-date income evidence.            We have

already addressed Robert's arguments regarding the propriety of the court's property

distribution and use of the 2009 income evidence. The property distribution took into

account the court's finding that Robert retained hidden marital assets or the benefit of

those assets. The record does not support the notion that Karen was awarded additional

property in lieu of maintenance. Further, as we have already concluded, Robert agreed to

the use of the 2009 income evidence. We find no abuse of discretion.

¶ 39   Finally, Robert argues that the court's ruling was the result of judicial bias against

him. He acknowledges that trial judges are presumed to be fair and impartial. See

Eychaner v. Gross, 202 Ill. 2d 228, 280 (2002). He argues that this presumption can be

overcome in this case due to what he calls a "grossly unfair result" as well as the court's

comments related to his credibility and the fact that he lives with his girlfriend, Shari.

We disagree. Robert's relationship with Shari was relevant to resolution of Karen's

allegations that Robert was hiding marital assets. We have already found that the record
                                            17
supported the court's findings in this regard.     Unfavorable comments regarding the

credibility of a party are not sufficient to overcome the presumption against judicial bias.

Eychaner, 202 Ill. 2d at 281 (quoting Liteky v. United States, 510 U.S. 540, 555 (1994)).

Adverse rulings against a party are likewise insufficient to overcome this presumption.

Eychaner, 202 Ill. 2d at 280. We find no basis to support Robert's claim of judicial bias.

¶ 40   For the reasons stated, we deny Karen's motion to dismiss the appeal and affirm

the supplemental dissolution order.



¶ 41   Affirmed.




                                            18
                                  2015 IL App (5th) 120448

                                       NO. 5-12-0448

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                               )     Appeal from the
                                                )     Circuit Court of
ROBERT E. TROSKE,                               )     Madison County.
                                                )
      Petitioner-Appellant,                     )
                                                )
and                                             )     No. 08-D-1153
                                                )
KAREN M. TROSKE,                                )     Honorable
                                                )     Elizabeth R. Levy,
      Respondent-Appellee.                      )     Judge, presiding.
______________________________________________________________________________

Rule 23 Order Filed:          January 8, 2015
Motion to Publish Granted:    February 10, 2015
Opinion Filed:                February 10, 2015
______________________________________________________________________________

Justices:           Honorable Melissa A. Chapman, J.

                  Honorable Judy L. Cates, P.J., and
                  Honorable James R. Moore, J.,
                  Concur
______________________________________________________________________________

Attorneys         Barbara L. Sherer, Amanda G. Highlander, Kristen Strieker, Sherer Law
for               Offices, 205 N. Second Street, Suite 102, Edwardsville, IL 62025
Appellant
______________________________________________________________________________

Attorney          Curtis L. Blood
for               1602 Vandalia Street
Appellee          Collinsville, IL 62234-4459
______________________________________________________________________________